Case 3:20-cv-05007-MAS-DEA Document 14 Filed 07/23/20 Page 1 of 3 PageID: 1152



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

  APFA, INC.,                                      HONORABLE MICHAEL A. SHIPP
                                                   Civil Action No. 3:20-CV-05007
                Plaintiff,

                 v.

  UATP MANAGEMENT, LLC,                                     (Document Electronically Filed)

                Defendant.

                         DEFENDANT UATP MANAGEMENT, LLC’S
                         NOTICE OF SUPPLEMENTAL AUTHORITY

        UATP Management, LLC (“UATP”) submits this Notice of Supplemental Authority in

 further support of its (i) Motion to Dismiss or, in the Alternative, to Stay this Action Pending

 Arbitration (Doc. 11) (“Motion to Dismiss”), and (ii) Brief in Opposition to Plaintiff’s Motion for

 Injunctive Relief (Doc. 12) (“Injunction Opposition”).

        Both the Motion to Dismiss and the Injunction Opposition assert that, if this matter is not

 dismissed for lack of subject matter jurisdiction or forum non conveniens, the arbitration clause in

 the Membership Amendment to the Urban Air franchise agreement should be enforced. In Conway

 Urban Air, LLC v. UATP Management, LLC, et al., District Court of Tarrant County, Texas, Case

 No. 017-316957-20 (the “Conway Matter”), a franchisee who executed the Membership

 Amendment filed suit raising the same claims raised in this matter. (See Doc. 12-5, at PageID 1082

 at ¶ 102; Doc. 11-1, at PageID 494-495). In opposing UATP’s motion to compel arbitration of

 those claims in the Conway Matter, the franchisee in the Conway Matter raised, as putative

 defenses to the arbitration agreement’s enforcement, the same arguments the APFA raises in this

 matter. A copy of the Conway Opposition Brief is attached to this Notice as Exhibit A. On July

 22, 2020, the District Court of Tarrant County, Texas, issued an order granting UATP’s motion to


                                                  1
Case 3:20-cv-05007-MAS-DEA Document 14 Filed 07/23/20 Page 2 of 3 PageID: 1153



 compel arbitration based on the Membership Amendment. A copy of the Court’s July 22, 2020

 Order is attached to this Notice as Exhibit B.

  Dated: July 23, 2020                            Respectfully submitted,

                                                  /s/ David S. Sager
                                                  David S. Sager
                                                  William J. Diggs
                                                  DLA Piper LLP (US)
                                                  51 John F. Kennedy Parkway, Suite 120
                                                  Short Hills, NJ 07078-2704
                                                  (973) 520-2550
                                                  david.sager@dlapiper.com
                                                  william.diggs@dlapiper.com

                                                  Norman M. Leon (pro hac vice forthcoming)
                                                  DLA Piper LLP (US)
                                                  444 West Lake Street, Suite 900
                                                  Chicago, IL 60606-0089
                                                  (312) 368-4044
                                                  norman.leon@dlapiper.com

                                                  Karen C. Marchiano (pro hac vice forthcoming)
                                                  DLA Piper LLP (US)
                                                  2000 University Avenue
                                                  East Palo Alto, CA 94303
                                                  (650) 833-2170
                                                  karen.marchiano@dlapiper.com

                                                  Attorneys for Defendant UATP Management LLC




                                                   2
Case 3:20-cv-05007-MAS-DEA Document 14 Filed 07/23/20 Page 3 of 3 PageID: 1154



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 23, 2020, I electronically filed the foregoing with the Clerk of

 the Court by using the CM/ECF system, which will send a notice of electronic filing to all counsel

 of record.

                                                 /s/ David S. Sager
                                                 David S. Sager




                                                  3


 WEST/290927997
